Nichols, Justice.
The appellant (former husband) appeals from a judgment rendered in a contempt proceeding filed by his former wife to enforce the alimony provisions of a divorce decree which provisions for alimony were based upon an agreement between the parties. The appellant filed written defenses which sought an interpretation of two paragraphs of the original decree. The trial court rendered a judgment finding the appellant in contempt of court as to one of such paragraphs and granting *772a continuance as to the remaining paragraph until briefs could be submitted by both parties. Thereafter, a judgment was rendered which held that both paragraphs were valid and enforceable and that the parties had ten days to agree upon a trustee, as provided for in one paragraph of the agreement, otherwise, the court would five days thereafter name a trustee. The latter judgment is the only judgment appealed from and the sole enumeration of error complains of such judgment. Held:
Submitted June 14, 1971
Decided July 9, 1971.
Frederick, Jones & Wilbur, Jimmy W. Jones, for appellant.
Talmadge H. Woodman, for appellee.
The judgment appealed from was not a final judgment in that it merely ruled that the alimony decree was a valid decree, and the question of contempt, at least insofar as the paragraph dealing with the trust, is still pending in the trial court. No certificate authorizing an immediate review was obtained and the appeal, not being from a judgment otherwise appealable under the Appellate Practice Act (Code Ann. § 6-701; Ga. L. 1968, pp. 1072, 1073) prior to a final judgment, must be dismissed. See Eastland v. Candler, 225 Ga. 585 (170 SE2d 422); Fife v. Johnston, 225 Ga. 447 (169 SE2d 167). Compare Fulford v. Fulford, 225 Ga. 510 (170 SE2d 27); and Holmes v. Holmes, 227 Ga. 238 (179 SE2d 775).

Appeal dismissed.


All the Justices concur.